DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to the Applicant’s communication filed 03/29/2021 in response to PTO Office Action mailed 02/22/2021. The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results that follow.
3.	Claims 1-20 are pending.
4.	Claims 1, 3-5, 10, 13-15, 18 and 19 are amended. 

Information Disclosure Statement
5. 	The information disclosure statement (IDS) submitted on 6/01/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.  

Allowable Subject Matter
6.	Claims 1-20 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: 
In view of the claim amendments and arguments filed 06/25/2021, the examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest a bookkeeping engine configured to: determine a plurality of quota thresholds associated with each control entity of the plurality of control entities, wherein the plurality of quota thresholds correspond to a plurality of usage quota types; determine a plurality of object usage values corresponding to the plurality of quota thresholds for each control entity of the plurality of control entities; and determine, based on comparing each  object usage value of the plurality of object usage values to the corresponding  quota threshold of the plurality of quota thresholds associated with each control entity of the plurality of control entities, a quota status for each usage quota type of the plurality of usage quota types for each control entity of the plurality of control entities, in combination with other recited limitations in amended independent claim 1.
The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest determining a plurality of quota thresholds associated with the requesting control entity, wherein the plurality of quota thresholds correspond to a plurality of usage quota types; determining a plurality of object usage values corresponding to the plurality of quota thresholds; determining, based on comparing each object usage value of the plurality of object usage values to the corresponding quota threshold of the plurality of quota thresholds associated with the requesting control entity, a quota status for each usage quota type of the plurality of usage quota types for the requesting control entity, in combination with other recited limitations in amended independent claim 10.
The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest means for determining a plurality of quota thresholds associated with the requesting control entity, wherein the plurality of quota thresholds correspond to a plurality of usage quota types; means for determining a plurality of object usage values  corresponding to the plurality of quota thresholds; means for determining, based on comparing each object usage value of the plurality of object usage values to the corresponding quota threshold of the plurality of quota thresholds associated with the requesting control entity, a quota status for each usage quota type of the plurality of usage quota types for the requesting control entity, in combination with other recited limitations in independent claim 19.

Any additional references cited along with this Notice of Allowance is further silent on motivation to combine such features and functionality and are provided as showing background information with respect to the state of the art as it pertains to the applicants' invention and fails to teach or suggest, alone or in combination, the limitations of claims presented; therefore, the patent application is deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Ill(c).
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAYTON LEWIS-TAYLOR whose telephone number is (571) 270-7754.  The examiner can normally be reached on Monday through Thursday, 8AM TO 4PM, EASTERN TIME.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye, can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAYTON LEWIS-TAYLOR/
Examiner, Art Unit 2181     

/IDRISS N ALROBAYE/               Supervisory Patent Examiner, Art Unit 2181